PER CURIAM.
John David Page, represented by counsel, moved the trial court for postconviction relief. According to Page, counsel agreed to appeal if the request for relief was unsuccessful. Page seeks a belated appeal on the theory that counsel failed to honor that commitment after the motion was denied. Counsel’s recollection differed and jurisdiction was relinquished for an evidentiary hearing. The commissioner resolved the factual dispute in favor of petitioner and the respondent did not accept this court’s invitation to dispute the findings of fact or conclusions of law set forth in the commissioner’s report.
Accordingly, we grant petitioner a belated appeal from the order of April 6, 1999, which denied postconviction relief in Washington County case number 95-0155CF. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the trial court to be treated as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
JOANOS, ALLEN and KAHN, JJ., concur.